DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of February 8, 2022, in response to the Office Action of October 8, 2021, are acknowledged.

Typographical Errors in the Claims
	Claim 1:  “the least chemical compound”- Applicant appears to have left out the word “at” prior to “least”.
	Claim 9: “the pharmaceutically acceptable sale thereof”- Applicant should correct “sale” to “salt”; and the first instance of IC “SO” appears to be intended to recite IC “50”.

Response to Arguments
	Applicant has amended the claims to comprise of a composition wherein “the least one chemical compounds consists of Irinotecan, SN-38” or a pharmaceutically acceptable salt.  The examiner interprets this to mean that the composition remains open-ended.  Applicant argues that the Papisov reference teaches a compound linked to a carrier.  As such, Applicant argues that Papisov does not consist of the claimed chemical compound.
	The examiner notes that instant claim 1 does not exclude a carrier.  Rather, independent claim 1 includes a pharmaceutical formulation comprising at least one chemical compound… Thus, the chemical compound is limited to at least a single API, but a carrier or linker is not excluded from the pharmaceutical formulation comprising the at least one chemical compound.   Thus, the amendment to the claims does not obviate the cited prior art.  
	Moreover, even if the claims were limited to only a single API, a POSA understands from the teachings of Papisov that the teachings of Papisov improve upon the effects of the claimed API.  The purpose of a linker or other carrier, according to Papisov is to prolong the time the API remains in a subject’s cerebral spinal fluid.  
	Overall, the instant claims merely require a specific API.  The claims can include other API’s and other agents, such as linkers and carriers.  If Applicant intends to limit the claims to only a claimed API, the claims should recite a pharmaceutical formulation consisting of a single API, wherein the API consists of Irinotecan or SN-38, e.g.  This would limit the composition.  
	 
Status of the Claims
	Claims 1-9, 13, 14, 16-21, and 24-26 are pending and examined.

(Maintained) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) of record, in view of Shannon et al., “Cerebral Microdialysis in clinical studies of drugs: pharmacokinetic applications,” J Pharmacokinet Pharmacodyn (2013) 40: 343-358.
       Papisov teaches a method of treating brain cancer sensitive to cytotoxic effects (Para [0064]; In some embodiments, the present invention provides such methods of administration as described above, wherein the disease, disorder, or condition is a tumor of the brain or metastases of other primary tumors to the brain; See instant claim 17), comprising: intraventricularly administering to a subject (Para [0172]; In certain embodiments of provided methods, the administration into the cerebrospinal fluid space is through intraventricular or lumbar port...; Para [0194]; Although these data are still too fragmentary to be systematically analyzed, the present disclosure encompasses the recognition that... injection into cysterna magna or ventricles results in drug distribution in the entire CSF volume...) via a subject’s cerebrospinal fluid (Para [0057]; ...a conjugate as described herein is administered directly into the cerebrospinal fluid space of a patient to treat one or more diseases or disorders affecting the meninges and central nervous system; Para [0063]; In some embodiments, the conjugate is administered directly into the cerebrospinal fluid space of the animal. In some embodiments, the animal is a human) an effective amount of a pharmaceutical formulation (Para [0052]; ...the effective amount of compound in a formulation to treat a disease, disorder, and/or condition is the amount that alleviates, ameliorates, relieves, inhibits, prevents, delays onset of, reduces severity of and/or reduces incidence of one or more symptoms or features of the disease, disorder, and/or condition; para [0227];The therapeutically effective amount of a modifier will vary depending on the patient, the disease being treated, extent of disease, the rate of release from a carrier, other medications being administered to the patient, desired outcome, etc. It will be appreciated that the administered dose of a modifier can be calculated based on the ratio (mass, volume, molar, etc.) of a modifier to a conjugate (and optionally a linker). In certain embodiments, a modifer is administered in the range of approximately 0.00001 mg/kg body weight to approximately 10 mg/kg body weight) comprising at least one chemical compound (Para [0097]; ...a chemotherapeutic moiety is selected from the group consisting of alkylating drugs...a chemotherapeutic moiety is selected from the group consisting of ....podophyllotoxins (Etoposide, Irinotecan, Topotecan)...; See instant Claim 7), and at least one aqueous diluent (Para [0220]; In some embodiments, the invention provides a method of treating a disease or disorder in a subject, comprising preparing an aqueous formulation of at least one conjugate...), wherein the at least one chemical compound comprises a molecular weight of between about 400 MW and about 10,0000 MW (Para [0097]; ...a chemotherapeutic moiety is selected from the group consisting of alkylating drugs...a chemotherapeutic moiety is selected from the group consisting of...podophyllotoxins (Etoposide, Irinotecan, Topotecan)...; See Pubchem Open Chemistry Base .Irinotecan., pg. 1, Molecular weight: 586.689 g/mol), with protein binding of greater than 30% (See Pubchem Open Chemistry Base "Irinotecan", pg.41; 30%-68% protein bound, mainly to albumin) and greater than 70 Angstroms in cross sectional area (It is inherently known to one of ordinary skill in the art that the molecular polar surface area of a compound can be calculated from its molecular formula, here Irinotecan has a polar surface area of 114.21 Angstroms); and ameliorating and/or inhibiting brain cancer in the subject using the pharmaceutical formulation (Para [0199]; In some embodiments, provided methods comprise intrathecal administration of a CPT-based macromolecule in a sufficient amount to prevent or slow the meningeal spread of tecan-sensitive cancer; Para [0200]; We have developed one soluble large molecule conjugate that releases a highly hydrophobic prodrug form of camptothecin (CPT)...).  Regarding claim 4, Papisov teaches the method of claim 1, further comprising solubilizing the at least one chemical compound in the at least one aqueous diluent (Para [0220]; In some embodiments, the invention provides a method of treating a disease or disorder in a subject, comprising preparing an aqueous formulation of at least one conjugate of the invention and parenterally injecting said formulation in the subject; Para [0096]; In certain embodiments, conjugates of the invention are water-soluble).  Regarding claim 5, Papisov teaches the method of claim 1, further comprising solubilizing the at least one chemical compound in the at least one aqueous diluent using pegylation, liposomal encapsulation, emulsion carrying system, microgrinding into nano particles, or cyclodextrins (Para [0070]; In some embodiments, a carrier is water-soluble; Para [0073]; In certain embodiments, the carrier is a ...nanoparticle, gel, liposome...; Para [0020]; In some embodiments, the invention provides a method of treating a disease or disorder in a subject, comprising preparing an aqueous formulation of at least one conjugate.; Para [0096]; In certain embodiments, conjugates of the invention are water-soluble).  Regarding claims 7 and 23, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises Irinotecan, SN-38, and/or a related derivative thereof (See Papisov claim 39; wherein one or more occurrences of M is independently selected from the group consisting of irinotecan...SN-38...).  Regarding claim 12, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises abraxane, Cabazitaxel, carfilozimb, docetaxel, doxorubicin, Etirinotecan pegol (NKTR-02), etoposide, NKTR-105, omacetaxine mepesuccinate, topotecan, paclitaxel, lapatinib, temsirolimus, or trametinib (Para [0060]; ... M is independently a modifier; Para [0097]; In certain embodiments, modifiers....include...therapeutic agents....; See Papisov claim 38; ...wherein one or more occurrences of M is independently selected from the group consisting ...Etoposide, Irinotecan, Topotecan, Doxorubicin...).  Regarding claim 16, Papisov teaches the method of claim 1, wherein the pharmaceutical formulation is administered to the subject via a treatment course which lasts at least two weeks and extends indefinitely (Para [0226]; In some embodiments, a conjugate of the invention is provided to a subject chronically. Chronic treatments include any form of repeated administration for an extended period of time, such as repeated administrations for one or more months, between a month and a year, one or more years, or longer).  Regarding claim 17, Papisov teaches method of claim 1, wherein the brain cancer comprises metastatic cancer including small cell lung cancer, gastrointestinal cancer, breast cancer, testicular cancer, pancreatic cancer or primary brain tumors, wherein primary brain tumors comprise glioblastoma, anaplastic astrocytoma, or glioma (See Papisov, claim 2; ...wherein the disease, disorder, or condition is a tumor of the brain or metastases of other primary tumors to the brain; Para [0282]; Efficacy of PHF-CPT. The efficacy of the optimized PHF-CPT conjugate is studied in a nude rat model (or nude mouse model with fluorescent subclone of SK-BR-3) of meningeal cancer spread utilizing human breast carcinoma SK-BR-3).  Regarding claim 21, Papisov teaches a pharmaceutical formulation comprising at least one chemical compound (Para [0097];...a chemotherapeutic moiety is selected from the group consisting of alkylating drugs...a chemotherapeutic moiety is selected from the group consisting of ...podophyllotoxins (Etoposide, Irinotecan, Topotecan)...; See instant Claim 7) and at least one aqueous diluent (Para [0220]; In some embodiments, the invention provides a method of treating a disease or disorder in a subject, comprising preparing an aqueous formulation of at least one conjugate of the invention and parenterally injecting said formulation in the subject), for ameliorating and/or inhibiting brain cancer sensitive to cytotoxic effect (Para [0064]; In some embodiments, the present invention provides such methods of administration as described above, wherein the disease, disorder, or condition is a tumor of the brain or metastases of other primary tumors to the brain; See instant claim 17; Para [0052]; ...the effective amount of compound in a formulation to treat a disease, disorder, and/or condition is the amount that alleviates, ameliorates, relieves, inhibits, prevents, delays onset of, reduces severity of and/or reduces incidence of one or more symptoms or features of the disease, disorder, and/or condition; para [0227];The therapeutically effective amount of a modifer will vary depending on the patient, the disease being treated, extent of disease, the rate of release from a carrier, other medications being administered to the patient, desired outcome, etc. It will be appreciated that the administered dose of a modifier can be calculated based on the ratio (mass, volume, molar, etc.) of a modifier to a conjugate (and optionally a linker). In certain embodiments, a modifer is administered in the range of approximately 0.00001 mg/kg body weight to approximately 10 mg/kg body weight), wherein the at least one chemical compound comprises a molecular weight of between about 400 MW and about 10,0000 MW (Para [0097]; ...a chemotherapeutic moiety is selected from the group consisting of alkylating drugs...a chemotherapeutic moiety is selected from the group consisting of ...podophyllotoxins (Etoposide, Irinotecan, Topotecan)...; See Pubchem Open Chemistry Base .Irinotecan., pg. 1, Molecular weight: 586.689 g/mol), with protein binding of greater than 30% (See Pubchem Open Chemistry Base “Irinotecan", pg.41; 30%-68% protein bound, mainly to albumin) and greater than 70 Angstroms in cross sectional area (It is inherently known to one of ordinary skill in the art that the molecular polar surface area of a compound can be calculated from its molecular formula, here Irinotecan has a polar surface area of 114.21 Angstroms); and ameliorating and/or inhibiting brain cancer in the subject using the pharmaceutical formulation (Para [0199]; In some embodiments, provided methods comprise intrathecal administration of a CPT-based macromolecule in a sufficient amount to prevent or slow the meningeal spread of tecan-sensitive cancer; Para [0200]; We have developed one soluble large molecule conjugate that releases a highly hydrophobic prodrug form of camptothecin (CPT)...).
       Regarding claim 22, Papisov teaches a pharmaceutical formulation comprising at least one chemical compound (Para [0097];...a chemotherapeutic moiety is selected from the group consisting of alkylating drugs...a chemotherapeutic moiety is selected from the group consisting of ...podophyllotoxins (Etoposide, Irinotecan, Topotecan)...; See instant Claim 7) for ameliorating and/or inhibiting brain cancer (Para [0199]; In some embodiments, provided methods comprise intrathecal administration of a CPT-based macromolecule in a sufficient amount to prevent or slow the meningeal spread of tecan-sensitive cancer; Para [0200]; We have developed one soluble large molecule conjugate that releases a highly hydrophobic prodrug form of camptothecin (CPT)...; Para [0052];...the effective amount of compound in a formulation to treat a disease, disorder, and/or condition is the amount that alleviates, ameliorates, relieves, inhibits, prevents, delays onset of, reduces severity of and/or reduces incidence of one or more symptoms or features of the disease, disorder, and/or condition).
	Regarding claim 2, Papisov teaches the method of claim 1. Papisov further teaches delivering therapeutic drugs for a prolonged period of time (several hours to days) to target tissues by a single injection (Para [0059]). 
	     However, Papisov does not specifically teach wherein the pharmaceutical formulation is administered for periods of longer than about 8 hours. But, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum amount of time needed to ensure that the chemical compound is effectively targeting and inhibiting the growth of the cancerous regions.
	        Regarding claim 3, Papisov teaches the method of claim 1. Papisov further teaches chronic treatments involving regular administrations, for example one or more times a day, one or more times a week, or one or times a month. (Para [0226]). But, Papisov does not specifically teach wherein the pharmaceutical formulation is administered not less than every four weeks at least during the initial few months of administration. However, it would be obvious to one of ordinary skill in the art to determine through routine experimentation the optimum treatment administration such that the pharmaceutical formulation is effective against a cancerous growth within a patient.
	      Regarding claim 15, Papisov teaches the method of claim 1, but does not specifically teach where method of claim 1 further comprises adjusting a concentration of the at least one chemical compound based upon sampling of the subject's cerebrospinal fluid. However, it would have been obvious to one of ordinary skill in the art to retain a sample of the subject’s cerebrospinal fluid and to adjust the concentration of a chemical compound, like irinotecan in order to maintain the concentration of the drug at the optimal and desired concentration within the fluid.
Regarding claim 18, Papisov teaches the method of claim 1, further comprising administering the pharmaceutical formulation via a long catheter (Para [0261]; A polypropylene catheter equipped with a 30G needle is inserted through the atlanto-occipital membrane until CSF appears in the tubing) that is connected to either an implantable pump (See Papisov, claim 31; ...wherein the infusion is by an implanted pump) or an externalized pump for greater than 12 inches of catheter under the skin (Para [0261]; A polypropylene catheter ...is inserted through the atlanto-occipital membrane...) and preferably longer, but does not specifically teach wherein the catheter is greater than 12 inches. However it would be obvious to one of ordinary skill in the art to determine through routine experimentation the optimum length of catheter needed in order to ensure the pharmaceutical formulation is administered at the desired destination.
           Regarding claim 19, Papisov teaches the method of claim 1. Papisov further teaches administering the pharmaceutical formulation (para [0207]; Pharmaceutical formulations can be injectable, implantable, etc.) using an implantable pump system (See Papisov, Claim 31;... wherein the infusion is by an implanted pump). However, Papisov does not specifically teach administering the pharmaceutical formulation using a kit including an implantable pump system including separately or together a ventricular catheter, an infusion catheter, a sterility packaging, patient identification card, infusion system identification card. However, it would have been obvious to one of ordinary skill in the art to provide a kit containing the tools to apply the method of administering the formulation, as taught by Papisov, to a practitioner or the patient so they may being treatment for a brain tumor at their convenience.
Regarding claim 20, Papisov teaches the method of claim 1, further comprising administering the pharmaceutical formulation to a thecal space of the subject (Para [0172]; In certain embodiments of provided methods, the administration into the cerebrospinal fluid space is .direct intrathecal injection into cisterna magna or in the lumbar area), but does not specifically teach the administration of the formulation depending on the subject’s toxicity profile. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum route of entry to administer the formulation based on toxicological portrait of each patient to ensure maintaining a patient’s health while effectively treating their brain tumor.
Shannon teaches:
The CSF can be taken from patients, though this fluid is less relevant for the action of a neuroactive drug than the ECF. We postulate that the brain extracellular space (which can be accessed by microdialysis) is a more relevant compartment than CSF, in the context of biological activity, since the ECF is directly in contact with neurons and astrocytes, whereas CSF is not. CSF samples can be taken from sedated patients on the neuro-intensive care unit using an external ventricular drain from a brain ventricle, or CSF can be taken by lumbar puncture from the spinal subarachnoid space. In the latter case, sampling would be much less frequent than microdialysis sampling.

Overall, plasma levels of drugs are poor predictors of drug CNS activity. While cerebrospinal fluid (CSF) levels of drugs are often used as evidence of delivery of drug to brain, the CSF is a different compartment to the ECF.  Further, there are many examples where microdialysis has been used in animal studies to help elucidate the neuro-pharmacokinetics of certain drugs. Excellent data can be gathered from regular blood sampling and cerebral microdialysis, and conclusions drawn about the interplay between blood and brain. These studies are used to predict therapeutic doses and dosing intervals for human clinical trials.
	Thus, methods are known to evaluate the drug concentrations of a brain active agent, including evidence of drug delivery for use in developing and predicting (i.e., optimizing dosage) of a drug.  Further, in a study reference, a drug was administered via intravenous infusion and microdialysis sampling of brain ECF were subsequently used.  Thus, administration of an API by intravenous infusion, e.g., and monitoring by taking a sample from an external ventricular drain is taught. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "Stability of irinotecan hydrochloride in aqueous solutions" to Li et al. (hereinafter "Li"), both of record, in view of Shannon et al., “Cerebral Microdialysis in clinical studies of drugs: pharmacokinetic applications,” J Pharmacokinet Pharmacodyn (2013) 40: 343-358.
Regarding claim 6, Papisov teaches the method of claim 1, but does not specifically teach wherein the at least one chemical compound comprises a pharmaceutically acceptable salt thereof. However, in a similar invention, Li does teach a pharmaceutical formulation having an irinotecan hydrochloride (Pg. 2, full para [4]; Solutions were prepared by diluting 10 uL of irinotecan hydrochloride injection.5% dextrose injection, and 0.9% sodium chloride injection to a final volume of 10 ml…..). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Papisov in view of Li and use the irinotecan generally used in the pharmaceutical formulation disclosed in Papisov with its pharmaceutical salt, as disclosed in Li.
	      Regarding claim 8, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises Irinotecan (See Papisov claim 39; wherein one or more occurrences of M is independently selected from the group consisting of irinotecan...SN-38...), wherein the method further comprises administering Irinotecan at about 5 to about 200 mgs per day (Para [0226]; Generally doses of a modifier of this invention for a patient, when used for the indicated effects, will range from about 0.0001 to about 100 mg per kg of body weight per day. Preferably the daily dosage will range from 0.001 to 50 mg of modifier per kg of body weight, and even more preferably from 0.01 to 10 mg of modifier per kg of body weight...) for a period of administration of not fewer than 8 hours (Para [0059]; In certain embodiments, the present invention provides methods for delivering therapeutic drugs...for a prolonged period of time (several hours to days) to target tissues by a single injection), but does not specifically teach that the period of administering the drug is not fewer than 8 hours. However, it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimum amount of time needed to ensure that the chemical compound is effectively targeting and inhibiting the growth of the cancerous regions. Papisov further does not specifically teach wherein the at least one aqueous diluent comprises 5% Dextrose or at 0.9% Sodium Chloride. However, Li does teach wherein a pharmaceutical formulation of irinotecan is diluted with 5% dextrose and 0.9% sodium chloride (Pg. 2, full para [4]; Solutions were prepared by diluting 10 uL of irinotecan hydrochloride injection...5% dextrose injection, and 0.9% sodium chloride injection to a final volume of 10 ml_____). Li further teaches that irinotecan when diluted with 5% dextrose injection maintains the drugs stability prior to administering the drug to a patient. (Pg. 4, full para [6j; When reconstituted in 5% dextrose injection and 0.9% sodium chloride injection, irinotecan had an estimated shelf life of 6.2 and 0.8 hours, respectively; Pg. 4, full para [8]; ...when diluted with 5% dextrose injection, irinotecan lactose retains >95% of its original concentration during the infusion period). Therefore, it would be obvious to one of ordinary skill in the art to combine the teachings of Papisov in view of Li in order to produce a pharmaceutical formulation that can be administered to a patient via cerebrospinal fluid, as taught by Papisov, having a longer shelf life, as taught by Li, such that it may be administered at the convenience of the patient.
Shannon teaches:
The CSF can be taken from patients, though this fluid is less relevant for the action of a neuroactive drug than the ECF. We postulate that the brain extracellular space (which can be accessed by microdialysis) is a more relevant compartment than CSF, in the context of biological activity, since the ECF is directly in contact with neurons and astrocytes, whereas CSF is not. CSF samples can be taken from sedated patients on the neuro-intensive care unit using an external ventricular drain from a brain ventricle, or CSF can be taken by lumbar puncture from the spinal subarachnoid space. In the latter case, sampling would be much less frequent than microdialysis sampling.

Overall, plasma levels of drugs are poor predictors of drug CNS activity. While cerebrospinal fluid (CSF) levels of drugs are often used as evidence of delivery of drug to brain, the CSF is a different compartment to the ECF.  Further, there are many examples where microdialysis has been used in animal studies to help elucidate the neuro-pharmacokinetics of certain drugs. Excellent data can be gathered from regular blood sampling and cerebral microdialysis, and conclusions drawn about the interplay between blood and brain. These studies are used to predict therapeutic doses and dosing intervals for human clinical trials.
	Thus, methods are known to evaluate the drug concentrations of a brain active agent, including evidence of drug delivery for use in developing and predicting (i.e., optimizing dosage) of a drug.  Further, in a study reference, a drug was administered via intravenous infusion and microdialysis sampling of brain ECF were subsequently used.  Thus, administration of an API by intravenous infusion, e.g., and monitoring by taking a sample from an external ventricular drain is taught. 

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of  "Potent antitumor effect of SN-38-incorporating polymeric micelle, NK012, against malignant glioma" to Kuroda et al. (hereinafter "Kuroda"), both of record, in view of Shannon et al., “Cerebral Microdialysis in clinical studies of drugs: pharmacokinetic applications,” J Pharmacokinet Pharmacodyn (2013) 40: 343-358.
     	 Regarding claim 9, Papisov teaches the method of claim 1, wherein the at least one chemical compound comprises Irinotecan (Para [0060]: ...M is independently a modifier; Para [0097]; In certain embodiments, modifiers ...include...therapeutic agents...; See Papisov claim 38; ...wherein one or more occurrences of M is independently selected from the group consisting ...Etoposide, Irinotecan, Topotecan, Doxorubicin...), but does not specifically teach wherein the method further comprises administering Irinotecan such that SN-38 achieves levels above 18.0 pmol of SN-38 and possibly higher than SN-38 IC50 = 10-750 nm (low end= U251, high end = U87) CPT-11 IC50 =10 uM - 85 uM (low end = U251, high end = U87) will be sampled via an implantable CSF sampling device and via intermittent brain biopsies. However, in a similar invention, Kuroda teaches a method wherein irinotecan was administered to a subject over a 72 hour period the amount of SN-38 converted from Irinotecan was measured with several plasma samples; the amount of free SN-38 converted from CPT-11 achieved levels above 18 pmol (18 pmol of SN-38 may be converted by the molecular weight of SN-38 to equal 7.06 ug/ml; pg. 2505, not including Abstract, full para [2]; Irinotecan hydrochloride(CPT-11), a prodrug of SN-38...; pg. 2508, full para [2]; In sections of the U87MG/Luc tumor treated withCPT-11, maximum drug accumulation was observed within 2 hr of CPT-11 injection; Table II;...Data were expressed as means of three mice...Free SN-38; SN-38 released from NK012 or converted from CPT-11 ...concentration of SN-38 converted from CPT-11 was 62 ng/ml at 2 hours, 4.74 ng/ml at 12 hours, and 1.97 ng/ml at 24 hours). Further, Kuroda teaches that the amount of SN-38 derived from Irinotecan within brain tumor tissue taken by several intermittent brain biopsies is also greater than 18 pmol (pg. 2508, full para [2j; Both NK012 and CPT-11 formulations accumulated in the tumor tissue but not in the normal brain tissue...; Table II; The amount of SN-38 measured within tumor tissue after an administration of Irinotecan was 31.8 ug/ml at 2 hours, 2.41 ug/ml at 12 hours, and 2.14 ug/ml at 24 hours). However, Kuroda does not specifically teach wherein the plasma sample taken from the subject is through an implantable CSF sampling device. But, the plasma samples as disclosed in Kuroda will have the same concentration regardless of the method in which they are obtained. Further it would have been obvious to one of ordinary skill in the art to determine through routine experimentation the optimal way, such as a CSF implantable port, to take multiple plasma samples from human patient that is both comfortable for the patient and convenient for the practitioner. Further, it would have been obvious for one of ordinary skill the art to combine the teachings of Papisov in view of Kuroda in order to produce a pharmaceutical formulation having irinotecan to treat a brain tumor, as disclosed in Papisov, and where the concentration of the active metabolite of irinotecan, SN-38, is measured within the plasma and within the brain tumor tissue over a period of time, as disclosed in Kuroda, to determine how long the SN-38 concentration remains at the target site and therefore effective against the brain tumor.
Shannon teaches:
The CSF can be taken from patients, though this fluid is less relevant for the action of a neuroactive drug than the ECF. We postulate that the brain extracellular space (which can be accessed by microdialysis) is a more relevant compartment than CSF, in the context of biological activity, since the ECF is directly in contact with neurons and astrocytes, whereas CSF is not. CSF samples can be taken from sedated patients on the neuro-intensive care unit using an external ventricular drain from a brain ventricle, or CSF can be taken by lumbar puncture from the spinal subarachnoid space. In the latter case, sampling would be much less frequent than microdialysis sampling.

Overall, plasma levels of drugs are poor predictors of drug CNS activity. While cerebrospinal fluid (CSF) levels of drugs are often used as evidence of delivery of drug to brain, the CSF is a different compartment to the ECF.  Further, there are many examples where microdialysis has been used in animal studies to help elucidate the neuro-pharmacokinetics of certain drugs. Excellent data can be gathered from regular blood sampling and cerebral microdialysis, and conclusions drawn about the interplay between blood and brain. These studies are used to predict therapeutic doses and dosing intervals for human clinical trials.
	Thus, methods are known to evaluate the drug concentrations of a brain active agent, including evidence of drug delivery for use in developing and predicting (i.e., optimizing dosage) of a drug.  Further, in a study reference, a drug was administered via intravenous infusion and microdialysis sampling of brain ECF were subsequently used.  Thus, administration of an API by intravenous infusion, e.g., and monitoring by taking a sample from an external ventricular drain is taught. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "Effect of radiation on the penetration of irinotecan in rat cerebrospinal fluid" to Khatri et al. (hereinafter "Khatri"), both of record, in view of Shannon et al., “Cerebral Microdialysis in clinical studies of drugs: pharmacokinetic applications,” J Pharmacokinet Pharmacodyn (2013) 40: 343-358.
	      Regarding claim 13, Papisov teaches the method of claim 1, but does not specifically teach further comprising administering to the subject a pharmaceutical manufactured form of carboxylesterase inducing further conversion of CPT-11 to SN-38 and to expand the bioavailability of SN-38 to further treat the brain cancer. However, in a similar invention, Khatri does teach that irinotecan undergoes hydrolysis by carboxylesterase to form the active metabolite SN-38, which is highly protein-bound in plasma. (Pg. 729, full para [1j; pg. 721, Introduction section, para [2j; Irinotecan (CPT-11...)...). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Papisov in view of Khatri, such that the irinotecan contained in the formulation disclosed in Papisov will react with carboxylesterase and further produce SN-38, as disclosed in Khatri, which, due to its high protein affinity, may be less able to readily pass through the blood brain barrier and effectively locking the drug within the central nervous system and allowing it to treat the brain tumor affecting a patient.
Shannon teaches:
The CSF can be taken from patients, though this fluid is less relevant for the action of a neuroactive drug than the ECF. We postulate that the brain extracellular space (which can be accessed by microdialysis) is a more relevant compartment than CSF, in the context of biological activity, since the ECF is directly in contact with neurons and astrocytes, whereas CSF is not. CSF samples can be taken from sedated patients on the neuro-intensive care unit using an external ventricular drain from a brain ventricle, or CSF can be taken by lumbar puncture from the spinal subarachnoid space. In the latter case, sampling would be much less frequent than microdialysis sampling.

Overall, plasma levels of drugs are poor predictors of drug CNS activity. While cerebrospinal fluid (CSF) levels of drugs are often used as evidence of delivery of drug to brain, the CSF is a different compartment to the ECF.  Further, there are many examples where microdialysis has been used in animal studies to help elucidate the neuro-pharmacokinetics of certain drugs. Excellent data can be gathered from regular blood sampling and cerebral microdialysis, and conclusions drawn about the interplay between blood and brain. These studies are used to predict therapeutic doses and dosing intervals for human clinical trials.
	Thus, methods are known to evaluate the drug concentrations of a brain active agent, including evidence of drug delivery for use in developing and predicting (i.e., optimizing dosage) of a drug.  Further, in a study reference, a drug was administered via intravenous infusion and microdialysis sampling of brain ECF were subsequently used.  Thus, administration of an API by intravenous infusion, e.g., and monitoring by taking a sample from an external ventricular drain is taught. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Papisov (WO2010/144881A1) in view of "Gastrointestinal Toxicity of Irinotecan” to Hecht (hereinafter "Hecht"), both of record, in view of Shannon et al., “Cerebral Microdialysis in clinical studies of drugs: pharmacokinetic applications,” J Pharmacokinet Pharmacodyn (2013) 40: 343-358.
	      Regarding claim 14, Papisov teaches the method of claim 1, but does not specifically teach further comprising administering to the subject a pharmaceutical manufactured form of atropine could be co-administered centrally to further tolerance of the medication. However, in a similar invention, Hecht does teach the use of administering atropine co-administered with pharmaceutical solutions containing the chemotherapeutic drug irinotecan to control or alleviate cholinergic syndrome or gastric distress that is typically seen in patients administered with irinotecan. (pg. 1, Abstract, A cholinergic syndrome resulting from the inhibition of acetylcholinesterase activity by irinotecan is frequently seen within the first 24 hours after irinotecan administration but is easily controlled with atropine; pg. 2, full para [4]; In both animal models and humans, symptoms are inhibited by administration of the anticholinergic drug atropine. Atropine as needed is now routinely used in patients treated with irinotecan, and the incidence of cholinergic symptoms severe enough to interfere with treatment is quite low). Therefore, it would have been obvious to one of ordinary skill in the art to combing the teachings of Papisov in view of Hecht in order to treat a patient having a brain tumor with a formulation containing irinotecan, as disclosed in Papisov, in addition to coadministering atropine, as disclosed in Hecht, in order to control the unwanted side effects of irinotecan that is frequently seen in patients.
Shannon teaches:
The CSF can be taken from patients, though this fluid is less relevant for the action of a neuroactive drug than the ECF. We postulate that the brain extracellular space (which can be accessed by microdialysis) is a more relevant compartment than CSF, in the context of biological activity, since the ECF is directly in contact with neurons and astrocytes, whereas CSF is not. CSF samples can be taken from sedated patients on the neuro-intensive care unit using an external ventricular drain from a brain ventricle, or CSF can be taken by lumbar puncture from the spinal subarachnoid space. In the latter case, sampling would be much less frequent than microdialysis sampling.

Overall, plasma levels of drugs are poor predictors of drug CNS activity. While cerebrospinal fluid (CSF) levels of drugs are often used as evidence of delivery of drug to brain, the CSF is a different compartment to the ECF.  Further, there are many examples where microdialysis has been used in animal studies to help elucidate the neuro-pharmacokinetics of certain drugs. Excellent data can be gathered from regular blood sampling and cerebral microdialysis, and conclusions drawn about the interplay between blood and brain. These studies are used to predict therapeutic doses and dosing intervals for human clinical trials.
	Thus, methods are known to evaluate the drug concentrations of a brain active agent, including evidence of drug delivery for use in developing and predicting (i.e., optimizing dosage) of a drug.  Further, in a study reference, a drug was administered via intravenous infusion and microdialysis sampling of brain ECF were subsequently used.  Thus, administration of an API by intravenous infusion, e.g., and monitoring by taking a sample from an external ventricular drain is taught. 
         As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628